

 S1638 ENR: Department of Homeland Security Headquarters Consolidation Accountability Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 1638IN THE SENATE OF THE UNITED STATESAN ACTTo direct the Secretary of Homeland Security to submit to Congress information on the Department of
			 Homeland Security headquarters consolidation project in the National
 Capital Region, and for other purposes.1.Short titleThis Act may be cited as the Department of Homeland Security Headquarters Consolidation Accountability Act of 2015.2.Information on Department of Homeland Security headquarters consolidation project(a)In generalNot later than 120 days after the date of enactment of this Act, the Secretary, in coordination with the Administrator, shall submit to the appropriate committees of Congress information on the implementation of the enhanced plan for the Department headquarters consolidation project within the National Capital Region, approved by the Office of Management and Budget and included in the budget of the President for fiscal year 2016 (as submitted to Congress under section 1105(a) of title 31, United States Code), that includes the following:(1)A proposed occupancy plan for the consolidation project that includes specific information about which Department-wide operations, component operations, and support offices will be located at the site, the aggregate number of full time equivalent employees projected to occupy the site, the seat-to-staff ratio at the site, and schedule estimates for migrating operations to the site.(2)A comprehensive assessment of the difference between the current real property and facilities needed by the Department in the National Capital Region in order to carry out the mission of the Department and the future needs of the Department.(3)A current plan for construction of the headquarters consolidation at the St. Elizabeths campus that includes—(A)the estimated costs and schedule for the current plan, which shall conform to relevant Federal guidance for cost and schedule estimates, consistent with the recommendation of the Government Accountability Office in the September 2014 report entitled Federal Real Property: DHS and GSA Need to Strengthen the Management of DHS Headquarters Consolidation (GAO–14–648); and(B)any estimated cost savings associated with reducing the scope of the consolidation project and increasing the use of existing capacity developed under the project.(4)A current plan for the leased portfolio of the Department in the National Capital Region that includes—(A)an end-state vision that identifies which Department-wide operations, component operations, and support offices do not migrate to the St. Elizabeths campus and continue to operate at a property in the leased portfolio;(B)for each year until the consolidation project is completed, the number of full-time equivalent employees who are expected to operate at each property, component, or office;(C)the anticipated total rentable square feet leased per year during the period beginning on the date of enactment of this Act and ending on the date on which the consolidation project is completed; and(D)timing and anticipated lease terms for leased space under the plan referred to in paragraph (3).(5)An analysis that identifies the costs and benefits of leasing and construction alternatives for the remainder of the consolidation project that includes—(A)a comparison of the long-term cost that would result from leasing as compared to consolidating functions on Government-owned space; and(B)the identification of any cost impacts in terms of premiums for short-term lease extensions or holdovers due to the uncertainty of funding for, or delays in, completing construction required for the consolidation.(b)Comptroller General review(1)Review requiredThe Comptroller General of the United States shall review the cost and schedule estimates submitted under subsection (a) to evaluate the quality and reliability of the estimates.(2)AssessmentNot later than 90 days after the submittal of the cost and schedule estimates under subsection (a), the Comptroller General shall report to the appropriate committees of Congress on the results of the review required under paragraph (1).(c)DefinitionsIn this Act:(1)The term Administrator means the Administrator of General Services.(2)The term appropriate committees of Congress means the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.(3)The term Department means the Department of Homeland Security.(4)The term National Capital Region has the meaning given the term under section 2674(f)(2) of title 10, United States Code.(5)The term Secretary means the Secretary of Homeland Security.Speaker of the House of RepresentativesVice President of the United States and President of the Senate